Citation Nr: 1101701	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
mononucleosis.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, anxiety and posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

In November 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Boston, Massachusetts 
RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the issues on 
appeal.  

The Board observes that the Veteran was not provided with a VA 
examination or opinion with respect to his service connection 
claims.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  39 C.F.R. § 3.159(c)(4) (2010); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this regard, a May 2007 VA treatment record reveals that the 
Veteran has a current diagnosis of a bilateral hearing loss 
disability.  The Veteran also reports symptoms of tinnitus.  
Although there is evidence of a current diagnosis of tinnitus in 
the medical records, the Veteran is considered competent to 
report the observable manifestations of this disability.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran 
is competent to testify as to the presence of tinnitus).  As the 
Veteran worked in a motor pool and he was attached to an 
artillery unit, the Board concedes that the Veteran was exposed 
to loud noise during military service.  Furthermore, the Veteran 
contends that his hearing loss and tinnitus began during military 
service.  Thus, the Board finds that the Veteran should be 
provided with a VA examination and opinion for his bilateral 
hearing loss and tinnitus claims.

With respect to the Veteran's service connection claim for 
residuals of mononucleosis, service treatment records show that 
the Veteran was treated for infectious mononucleosis during 
active military service.  In November 1963, the records indicate 
that the Veteran did not have any symptoms of a recurrence of 
mononucleosis, his temporary profile of 3 was revoked and he 
returned to full duty.  The Veteran asserts that he was told that 
the mononucleosis it could reoccur at any time in his life.  He 
testified that this really scared him and it caused his major 
depression.  It appears that the Veteran's service-connection 
claims for residuals of mononucleosis and a psychiatric disorder 
are intertwined.  The Board observes that the Veteran has a 
current diagnosis of major depressive disorder and an anxiety 
disorder.   The Veteran indicated during the Board hearing that 
he has had mental health problems since military service.  Thus, 
the Board finds that a VA examination and opinion is warranted.

Furthermore, the Board observes that the Veteran reported that he 
has had additional screening for posttraumatic stress disorder at 
the Bedford VA Medical Center (VAMC).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
treatment records pertaining to the Veteran's psychiatric 
disorders from August 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain and associate with the 
claims file any outstanding VA treatment 
and hospital records from Bedford VAMC 
related to the Veteran's psychiatric 
disorders from August 2007 to the 
present.

2.	Schedule the Veteran for a VA 
examination and opinion to determine the 
etiology of the Veteran's bilateral 
hearing loss and tinnitus.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examiner should 
indicate that the claims folder was 
reviewed in connection with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's bilateral hearing 
loss and tinnitus is at least as likely 
as not (i.e., a fifty percent or greater 
probability), related to the Veteran's 
active military service to include 
acoustic trauma.  The examiner should 
provide a complete rationale for 
conclusions reached.  The examiner must 
specifically address the Veteran's 
report that his hearing loss and 
tinnitus began during service in 
rendering his or her opinion.  

3.	Schedule the Veteran for a VA 
psychological examination and opinion to 
determine the etiology of the Veteran's 
major depressive disorder and anxiety 
and PTSD if present.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
psychiatric disorder found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability), related to the Veteran's 
active military service to include as a 
residual of mononucleosis in that during 
service he was advised that this 
infection could reoccur at any time.  
The examiner should provide a complete 
rationale for all conclusions reached.  

4.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement to service connection for 
bilateral hearing loss, tinnitus, 
residuals of mononucleosis and a 
psychiatric disorder, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran with a 
supplemental statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


